Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
It appears that a word should have been inserted between the words “formed” and “a” in line 1 of claim 9.  However, it is unclear if that word should be “as” or “on”.  In the case of the “thermal stable adhesive layer” it would seem that “as” should have been used whereas the adhesive of claim 1 is ostensibly formed “on” a redistribution layer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As an initial matter, the scope of the aspect “amino silane” is unclear because claim 5 mentions as one permutation of this ingredient 1-{3-(trimethoxysilyl)propyl]urea despite the absence of a amine residue from its structure. (A -NH2 present in the context of -NC(=O)-NH2 is not am amine group.)
	Concerning claims 9, 10, and 11, it is not apparent what “metal atomic ratio” indicates.  Does it, for instance, refer to the ratio of metal atoms contributed by the organometallic compound as a fraction of the total number of metal- and silicon atoms contributed by all three compounds of the adhesive?  Perhaps it instead recites a suitable number of atoms contributed by the organometallic compound relative to all of the atoms present in the layer including those making up unreacted residual silicon/metal-bound alkoxy groups, the atoms in the non-hydrolyzable amino-functional group, etc.
For the purpose of evaluating the instant invention against the prior art, it will be assumed that the former-stated condition was intended.
	The Examiner was not able to even partially decipher the intent of claim 17.  The Examiner understands a redistribution layer to fulfill a specific role in a semiconductor package.  Is Applicant attempting to state that the metal to which the adhesive is applied according to claim 14 is that of a redistribution layer?    The concept of a “redistribution layer process” is not understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trabesinger et al., U.S. Patent Application Publication No. 2008/0245271.
	The reference is directed to two-part adhesion promoter formulations.  Applicants are encouraged to review Table 1, and specifically trial number 5 where the makeup of exemplary two part compositions are summarized.  Table 1 reflects that trial 5 contains in a first part 0.5 weight percent of aminoethylaminopropyltrimethoxysilane, 1 weight percent of a titanium alkoxide chelate compound, and 0.5 weight percent of methyltrimethoxysilane, which is being equated with the crosslinker for the purposes of this discussion.  The second part contains 91.7 weight percent of deionized water, 0.3 weight percent of a surfactant, and 6 weight percent of acetic acid.  Of course, aminoethylaminopropyltrimethoxysilane conforms with the structural requirements of formula (1) in claim 4 where R1 is a C1-10 alkyl group containing an amine moiety.
	Concerning claims 9-11, the titanium compound is an acac chelate with two bound isopropoxide groups having a molecular weight of about 254.9 g/mol.  Because it is added in quantities (by mass) equal to the total amount of the two silane compounds, but weighs more, there will be less than 50 mol% of titanium relative to the total molar amount of titanium and silicon atoms.  To the extent that the prior art adhesive material is derived from compounds compliant with the description of claim 1, and in corresponding amounts, it will be inherently thermally stable.  
	Regarding claim 13, the peaks in an IR spectrum are a fingerprint connoting the various bond stretching and bending events that take place when IR radiation is incident upon the sample.  The stretching/bending events of different types of bonds occur at different wavelengths within the IR spectrum.  Because the prior art adhesive is derived from the same silane and metal precursors, the metallosiloxane network derived therefrom will absorb energy at the same frequencies thus giving a FT-IR spectrum with similarly-positioned peaks.  
	As for claim 15, aluminum-based alloys are among the substrates on which the adhesion promoter composition of the prior art is applied.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Corsaro, U.S. Patent # 8,383,240.
Corsaro describes adhesion promoter compositions comprising one or more adhesion promoting compounds in solution in a high boiling point solvent.  The classes of compounds deemed to be suitable for facilitating bonding between two adherents are those summarized in column 2, lines 9-14.  Amino-functional silanes are favored according to column 3, line 65 to column 4, line 7 and combinations of, for example, aminopropyltrimethoxysilane and bis[(3-triethoxysilyl)propyl]amine are gleaned from this passage.  A rather comprehensive list of titanium-based compounds, including tetraethyl- and tetraisopropyl titanates (Tyzor®ET/TPT) anticipatory of the genus of compounds disclosed in claim 8 is outlined in column 4, line 50+.  The Examiner acknowledges that there is no exemplification of an adhesion promoter comparably-constituted to that disclosed in claim 1.  Table 1, for instance, discloses dilute compositions comprising an aminosilane and a titanium organometallic.  However, the amount of the latter is double that permissible by the claim and none of the formulations shown in Table 1 comprise a compound, such as bis[(3-triethoxysilyl)propyl]amine, that would correlate with the crosslinking agent.  On the other hand, column 7, lines 36-41 state that the entire weight contribution of the silane and metal compounds fulfilling the role of adhesion promoters is preferably 1-10 wt.%.  The combined teachings thus render obvious a composition comprising a combination of aminopropyltrimethoxysilane, bis[(3-triethoxysilyl)propyl]amine, and a titanium- or zirconium compound made available in quantities that would conform with the requirements of claim 1.
	The high-boiling carrier is added in amounts corresponding to 55-99 wt.% consistent with the requirements of claim 3.
	As for claims 9 to 11, the Examiner has (i) taken the position that the reference renders obvious compositions formulated similarly to those defined in Table 1, but where the amine-functional silane includes bis[(3-triethoxysilyl)propyl]amine in addition to Silquest A1170 (or the other compounds featuring one amine residue and one alkoxysilane group) and (ii) observes that the broader disclosure states that the total weight contribution of the silanes/metal compounds is as low as 1 weight percent.  Within these parameters, there will be a significant fraction of compositions for which the condition common to claims 9 and 10 would be satisfied.
	Claim 13 is rejected under the same rationale given when explaining its unpatentability against the teachings of Trabesinger.
	Regarding claim 15, one of the substrates identified in column 10, lines 35+ is float glass with a layer of tin on one side.
Allowable Subject Matter
Claim 6, 12, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Neither of the above references mention the employment of the adhesive in the same capacity as is contemplated in claim 12 and implied by claim 17
	U.S. Patent Application Nos. 2007/0099000, 2006/0099429 and 2021/0189206, U.S. Patent Nos. 6,475,329 and 5,063,081 and JP 2015-010178 are of interest but either do not render obvious one or more aspects of claim 1 or are obstacles to the patentability of no more than what is already rejected by the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 12, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765